internal_revenue_service number release date index number --------------------------------- ------------------ ----------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-149318-09 date date ------------- legend taxpayer fc state x country y company a company b company c d e date date date year year year ---------------------------------------------- ---------------------- -------------------------------------------- ---------------------- ------------- --------- ------------------------------------------ ---------------------------------- ----------------------------------------- ---- -------- ---------------------- ------------------ ---------------------- ------- ------- ------- plr-149318-09 accounting firm accounting firm -------------------------- ---------------------------------------- dear --------------- this is in response to your letter received by our office on date requesting the consent of the commissioner of the internal_revenue_service to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 with respect to your investment in fc the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts taxpayer is a state x corporation taxpayer and company a a real_estate_investment_trust taxpayer’s indirect shareholder both made an election to treat taxpayer as a taxable_reit_subsidiary effective date company b taxpayer’s majority direct shareholder is an operating partnership owned primarily by company a taxpayer is a calendar_year taxpayer and uses the accrual_method of accounting taxpayer is engaged in the business of developing managing and leasing income producing real_estate projects owned by third parties as well as projects in which company a has an indirect ownership_interest with non-affiliated partners fc is a country y joint stock corporation taxpayer holds a d percent direct interest in fc and a e percent indirect interest through its disregarded single member llc company c taxpayer and company c acquired their joint_venture interests in fc on date the formation of the joint_venture was to provide services related to the development general planning leasing and management of shopping centers and other commercial real_estate in country y since year accounting firm has been engaged to perform u s tax compliance review services for taxpayer and has signed all of taxpayer’s u s income_tax returns as the preparer since year accounting firm has been engaged to prepare and sign u s information returns with respect to taxpayer’s investment in fc both accounting firms employed tax professionals competent to render u s tax_advice plr-149318-09 with respect to stock ownership of a foreign_corporation also both accounting firms had full access to all the information and facts relating to taxpayer’s ownership of fc stock and taxpayer relied on the advice of both accounting firms with regards to complying with u s tax laws taxpayer intended to make the sec_1295 election with respect to fc for year accounting firm calculated taxpayer’s pro-rata share of taxable_income with respect to fc for year and sent such calculations to taxpayer on date these taxable_income amounts were appropriately identified by accounting firm and included in taxpayer’s year federal_income_tax return further accounting firm prepared irs form_5471 information_return of u s persons with respect to certain foreign_corporations and irs form_8621 return by a shareholder of a passive_foreign_investment_company of qualified_electing_fund for taxpayer with respect to fc however on irs form_8621 accounting firm incorrectly stated company b as the shareholder taxpayer instead of taxpayer accounting firm did not identify this error and the forms pertaining to fc were attached to company b’s year income_tax return this error was discovered during the review of taxpayer’s tax_return for year as a result taxpayer did not make a timely qef election with respect to fc for year taxpayer has submitted affidavits signed under penalties of perjury describing the events that led to the failure to make the qef election by the election due_date including the role of accounting firm and accounting firm taxpayer has also submitted affidavits from accounting firm and accounting firm corroborating the statements made by taxpayer taxpayer represents that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue ruling requested taxpayer requests the consent of the commissioner of the internal_revenue_service to make a retroactive qef election with respect to fc for year under sec_1_1295-3 law sec_1295 of the code provides that any pfic shall be treated as a qef with respect to a taxpayer if an election by the taxpayer under sec_1295 applies to such company for the taxable_year and the company complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company plr-149318-09 under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a taxpayer may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events which led to the failure to make a qef election by the election due_date the discovery of such failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with taxpayer’s ruling_request we conclude that taxpayer has satisfied sec_1_1295-3 accordingly consent is granted to taxpayer to make a retroactive qef election with respect to fc for year provided that taxpayer complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election plr-149318-09 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling must be attached to any_tax return to which it is relevant sincerely jeffery g mitchell special counsel international
